                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

F&M MAFCO, INC.                                     CIVIL ACTION


v.                                                  NO. 18-5621

OCEAN MARINE CONTRACTORS,
LLC and OCEAN MARINE                                SECTION “F”
RENTALS, LLC

                          ORDER AND REASONS

     Before the Court are two motions: (1) the plaintiff’s motion

for summary judgment, seeking enforcement of an Ohio judgment

pursuant to Louisiana’s Enforcement of Foreign Judgments Act; and

(2) the defendants’ motion for summary judgment, seeking a stay of

such enforcement.    For the reasons that follow, the plaintiff’s

motion to enforce is GRANTED, and the defendants’ motion to stay

is DENIED.

                             Background

     This enforcement action arises out of a default judgment

entered by an Ohio court and the defaulting defendants’ failure to

satisfy that judgment.

     On September 1, 2017, F&M Mafco, Inc. sued Ocean Marine

Contractors, LLC and Ocean Marine Rentals, LLC in Ohio state court,

asserting claims arising out of the performance of two contracts.

First, OMC and F&M had entered into an agreement for the lease of

two Manitowoc cranes.    In connection with the lease agreement, two

ancillary agreements were executed: (1) a security agreement, in

                                  1
which OMC and OMR granted F&M a security interest in three winches

to secure OMC’s obligations under the lease; and (2) a derrick

purchase agreement, in which OMC agreed to sell F&M a $65,000

derrick in exchange for application of the purchase price to the

outstanding balance allegedly due to F&M under the equipment

lease. 1   In the body of its Ohio state court complaint, F&M alleged

entitlement to the following relief: (1) $606,825 in damages

arising from OMC’s breach of the equipment lease; (2) immediate

possession    of   the   two   winches   remaining   in   the   defendants’

possession, or their value of $100,000, pursuant to the security

agreement; (3) $65,000 in damages arising from OMC’s breach of the

derrick purchase agreement; and (4) damages of $30,000 per month

to compensate for lost rental income arising from OMC’s failure to


1 The Derrick Purchase Agreement contains both a choice of law
provision and a forum selection clause with handwritten changes
initialed by neither party. In this regard, the Derrick Purchase
Agreement provides:

     5) This Agreement shall be deemed to be made under and
     shall be construed in accordance with the laws of the
     State   of  Ohio   [Louisiana]  without   reference  to
     principles of conflict of laws.
                               . . .
     10) The parties hereto agree (a) that any suit, action,
     or proceeding brought to enforce an arbitration award
     rendered pursuant to the provisions of this Agreement
     hereof pertaining to this Agreement shall be instituted
     in the Courts of the State of Ohio [Louisiana] or the
     United States District Court for the Southern [Eastern]
     District of Ohio [Louisiana], Western Division, and (b)
     irrevocably and unconditionally submit and consent to
     the jurisdiction and venue of any such court for such
     purpose.
                                     2
return the two Manitowoc cranes in its possession.     But, in its

demand for judgment in that complaint, F&M requested the following

judgment against the defendant:

           [T]he amount of $606,825 plus accrued interest
           from November 1, 2016 in the First Cause of
           Action of the Complaint; damages in the amount
           of $100,000.00 plus accrued interest from
           November 1, 2016 in the Second Cause of Action
           of the Complaint; an Order directing the
           immediate delivery of the collateral as
           described in the Second Cause of Action of the
           Complaint; damages in the amount of $65,000
           plus accrued interest from November 1, 2016 as
           set forth in the Third Cause of Action of the
           Complaint; damages in the amount of $30,000
           per month plus accrued interest from November
           1, 2016 as set forth in the Fourth Cause of
           Action of the Complaint plus attorneys’ fees
           and the costs incurred in bringing this
           action, and such other relief to which the
           Plaintiff is entitled.

     On April 3, 2018, the Common Pleas Court for Hamilton County,

Ohio entered a default judgment in favor of F&M Mafco, Inc. and

against Ocean Marine Contractors, LLC and Ocean Marine Rentals,

LLC after finding that: (1) more than twenty-eight days had passed

since the service of the summons and complaint on each defendant;

(2) the defendants had failed to make an appearance, answer, or

otherwise object to the complaint; and (3) the affidavit of Randy

Snyder, F&M’s Credit Manager, supported the allegations in the

complaint.   Mirroring F&M’s demand for judgment, the Ohio Default

Judgment declared OMC and OMR jointly and severally liable as

follows:


                                  3
     (1)   In the amount of $606,825.00 plus accrued interest
           from November 1, 2016 as set forth in the First
           Cause of Action in the Complaint.

     (2)   In the amount of $100,000.00 plus accrued interest
           from November 1, 2016 as set forth in the Second
           Cause of Action in the Complaint.

     (3)   In the amount of $65,000 plus accrued interest from
           November 1, 2016 as set forth in the Third Cause of
           Action in the Complaint.

     (4)   Damages in the amount of $30,000 per month plus
           accrued interest from November 1, 2016 as set forth
           in the Fourth Cause of Action of the Complaint.

     (5)   That the Plaintiff is entitled to a return of the
           equipment described in the Second Cause of Action
           of the Complaint that being a Gale Fox Seahorse
           Wench, DD125 and an Intercon Wench Model DW-200
           Serial Number 2348 and all parts, components,
           manuals and ancillary equipment as described in the
           Second Cause of Action of the Complaint.

     The   Ohio   Judgment   also   awarded    the   plaintiff   the     costs

incurred in bringing that action.        On June 4, 2018, F&M filed suit

in this Court to make executory and enforce the Ohio Judgment

pursuant to La. R.S. §§ 13:4241-4248 – The Enforcement of Foreign

Judgments Act.    Nearly six months later, on November 16, 2018, F&M

moved   for   summary   judgment.        In   addition   to   opposing    the

plaintiff’s motion, OMC and OMR filed their own motion for summary

judgment on December 3, 2018, seeking a stay of such enforcement.

The Court considers the parties’ competing motions together.

                                    I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

                                     4
to any material fact such that the moving party is entitled to

judgment as a matter of law.      No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).                    A genuine

dispute of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.             See id.    In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.         See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                    Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.             Id.   Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible   in   evidence   at   trial     do   not   qualify    as    competent

opposing evidence.     Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

“[T]he   nonmoving   party    cannot       defeat    summary     judgment     with

conclusory   allegations,    unsubstantiated         assertions,       or   only   a

scintilla of evidence.”       Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007) (internal quotation marks and citation omitted).

Ultimately, “[i]f the evidence is merely colorable . . . or is not

                                       5
significantly    probative,”     summary     judgment   is     appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“Unauthenticated documents are

improper as summary judgment evidence.”).

     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party.   Scott v. Harris, 550 U.S. 372, 378 (2007).           Although

the Court must “resolve factual controversies in favor of the

nonmoving party,” it must do so “only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts.”       Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013) (internal quotation marks and citation

omitted).

                                   II.

     This Court, sitting in diversity, must apply Louisiana law in

considering the parties’ competing motions to enforce and stay

enforcement of the Ohio Judgment.          See In re English High Court

Proceedings, No. 06-2935, 2006 WL 4515304, at *2 (E.D. La. Nov. 2,

2006) (Feldman, J.).        Under Louisiana law, the Enforcement of

Foreign Judgments Act, La. R.S. §§ 13:4241-4248, sets forth the

requirements    for   the   recognition    and   enforcement    of    foreign

                                    6
judgments,   “including   default    judgments   obtained   in   foreign

courts.”   Id.

                                    A.

     The Court first considers whether F&M complied with the

procedural requirements set forth in the EFJA.       Louisiana Revised

Statute § 13:4242, relating to the filing and status of foreign

judgments, provides:

     A copy of any foreign judgment authenticated in
     accordance with an act of congress or the statutes of
     this state may be annexed to and filed with an ex parte
     petition complying with Code of Civil Procedure Article
     891 and praying that the judgment be made executory in
     a court of this state. The foreign judgment shall be
     treated in the same manner as a judgment of a court of
     this state. It shall have the same effect and be subject
     to the same procedures, and defenses, for reopening,
     vacating, or staying as a judgment of a court of this
     state and may be enforced in the same manner.

In addition, La. R.S. § 13:4243 addresses the notice that the

judgment debtor must be provided, and stipulates:

     A. At the time of the filing of the petition and foreign
     judgment, the judgment creditor shall file with the
     court an affidavit setting forth the name and last known
     address of the judgment debtor and the judgment
     creditor.
     B. Promptly upon the filing of the petition, the foreign
     judgment, and the affidavit, the clerk shall send a
     notice by certified mail to the judgment debtor at the
     address given and shall make a note of the mailing in
     the record.    The notice shall include the name and
     address of the judgment creditor and his attorney, if
     any.   In addition, the judgment creditor may mail a
     notice of the filing to the judgment debtor and may file
     proof of mailing with the clerk. Failure to mail notice
     of filing by the clerk shall not affect the enforcement

                                    7
     proceedings if proof of mailing by the judgment creditor
     has been filed.
     C. No execution or other process for enforcement of a
     foreign judgment filed hereunder shall issue until
     thirty days after the mailing of the notice of the filing
     of the foreign judgment.

     In this case, the record reflects that F&M complied with the

procedural requirements of the EFJA.              On June 4, 2018, F&M filed

a complaint in this Court to recognize and make executory the Ohio

Judgment.     La. R.S. § 13:4242.          In addition, F&M simultaneously

filed    an   authenticated    copy   of    the    Judgment,   along   with   an

affidavit containing the name and last known address of each

judgment debtor, OMC and OMR, and the judgment creditor, F&M. Id.;

La. R.S. § 13:4243(A).        Finally, the plaintiff mailed a Notice of

Filing of Foreign Judgment to the judgment debtors and filed proof

of that mailing with the Court on June 4, 2018.                   La. R.S. §

13:4243(B).

                                      B.

     However, the EJFA also enumerates two conditions under which

a Louisiana court must stay enforcement of a foreign judgment.                In

this regard, La. R.S. § 13:4244 provides:

        A. If the judgment debtor proves on contradictory motion
        that an appeal from the foreign judgment is pending or
        will be taken, or that a stay of execution has been
        granted, the court shall stay enforcement of the foreign
        judgment until the appeal is concluded, the time for
        appeal expires, or the stay of execution expires or is
        vacated, upon proof that the judgment debtor has
        furnished the security for the satisfaction of the
        judgment required by the state in which it was rendered.


                                      8
     B. If the judgment debtor proves on contradictory motion
     any ground upon which the execution of a judgment of a
     court of this state would be stayed, the court shall
     stay enforcement of the foreign judgment upon requiring
     security for satisfaction of the judgment as is required
     in this state.

Emphasis added.   The judgment debtors attempt to pursue both paths

in their efforts to stay enforcement of the Ohio Judgment.      The

defendants first submit that enforcement must be stayed pursuant

to La. R.S. § 13:4244(A) because they may file a motion for relief

from judgment in Ohio state court.   They also request a stay under

La. R.S. § 13:4244(B) on the grounds that the Ohio court lacked

subject matter jurisdiction over the dispute and that enforcement

would result in unjust enrichment.

     F&M contends that the defendants’ request for a stay is

untimely because more than 30 days have elapsed since the mailing

of the notice of filing of judgment.   Notably, the Louisiana First

Circuit Court of Appeals has read La. R.S. §§ 13:4243(C) and

13:4244 together, as follows:

     Louisiana Revised Statute 13:4243C provides a judgment
     debtor with a thirty (30) day period from the mailing of
     the notice of the filing of a foreign judgment within
     which to file a defense to the petition for enforcement
     of a foreign judgment.     The defenses available to a
     judgment debtor are set forth in La. R.S. 13:4244 . . .
     .

See Elis v. Professional Mgmt. Providers, Inc., 2004-1507 (La.

App. 1 Cir. 7/27/05); 923 So. 2d 1, 7.    Similarly, the Louisiana

Second Circuit Court of Appeals has held that “[s]ections 4243 and


                                 9
4244 allow the judgment debtor 30 days to raise the specified

defenses.”   See North American Charitable Servs., Inc. v. ASDA,

Inc., 35,523 (La. App. 2 Cir. 1/23/02); 805 So. 2d 1226, 1230.   In

this case, the defendants did not request a stay of enforcement

until they filed their motion for summary judgment on December 3,

2018 – nearly six months after the June 4, 2018 mailing of the

notice of foreign judgment.    Accordingly, F&M contends that the

defendants’ motion for a stay pursuant to La. R.S. § 13:4244 is

untimely and must be denied.

     The defendants counter that their motion is indeed timely

because the Louisiana jurisprudence to which F&M cites involved

foreign judgments that had been made executory in Louisiana courts.

According to the defendants, because this Court has not yet issued

a judgment making the Ohio Judgment executory, the 30-day period

to file a contradictory motion has not yet begun to run.      This

Court notes that the defendants embrace a strained interpretation

of the applicable case literature.      But, the Court need not

determine whether the defendants’ motion is timely because no

ground upon which the defendants base their request for a stay

under La. R.S. § 13:4244 has merit.      The Court considers each

ground advanced by the defendants in turn.

                                i.

     First, the defendants contend that La. R.S. § 13:4244(A)

requires a stay of enforcement of the Ohio Judgment because they

                                10
may pursue an appeal in Ohio state court. As previously discussed,

La. R.S. § 13:4244(A) provides:

     If the judgment debtor proves on contradictory motion
     that an appeal from the foreign judgment is pending or
     will be taken, or that a stay of execution has been
     granted, the court shall stay enforcement of the foreign
     judgment until the appeal is concluded, the time for
     appeal expires, or the stay of execution expires or is
     vacated . . . .

Emphasis added.    In an attempt to “prove” that an appeal “will be

taken,”   the   defendants   point   to   the   Declaration    of   Ryan   T.

Cheramie, an “authorized and duly appointed representative” of OMR

and OMC, in which Mr. Cheramie attests that “the Ocean Entities

are fully considering their options for relief from and/or appeal

of the Ohio Default Judgment.”        And in their motion for summary

judgment, the defendants suggest that they plan to move the Ohio

court to set aside that Judgment.

     Ohio Rule of Civil Procedure 55(B) allows a court to set aside

a default judgment “in accordance with Rule 60(B).”           In turn, Ohio

Civil Rule of Civil Procedure 60(B) provides:

     (B) Mistakes; inadvertence; excusable neglect; newly
     discovered evidence; fraud; etc. On motion and upon such
     terms as are just, the court may relieve a party or his
     legal representative from a final judgment, order or
     proceeding for the following reasons: (1) mistake,
     inadvertence, surprise or excusable neglect; (2) newly
     discovered evidence which by due diligence could not
     have been discovered in time to move for a new trial
     under Rule 59(B); (3) fraud (whether heretofore
     denominated intrinsic or extrinsic), misrepresentation
     or other misconduct of an adverse party; (4) the judgment
     has been satisfied, released or discharged, or a prior
     judgment upon which it is based has been reversed or

                                     11
     otherwise vacated, or it is no longer equitable that the
     judgment should have prospective application; or (5) any
     other reason justifying relief from the judgment. The
     motion shall be made within a reasonable time, and for
     reasons (1), (2) and (3) not more than one year after
     the judgment, order or proceeding was entered or taken.
     A motion under this subdivision (B) does not affect the
     finality of a judgment or suspend its operation.

Emphasis added.     The judgment debtors contend that a motion for

relief from judgment could be brought to set aside the Ohio

Judgment on the grounds of mistake by the trial court, or unjust

enrichment of the judgment creditor at their expense. They further

submit, without citing to case literature, that a “lawsuit in Ohio

to set aside the Ohio Default Judgment constitutes an ‘appeal from

the foreign judgment’ under the LEJFA.”     Accordingly, they urge

this Court to stay enforcement of the Ohio Judgment until April 3,

2019, or until the proceedings on their hypothetical motion for

relief from judgment conclude.

     F&M counters, quite logically, that the debtors’ argument is

speculative and contradicts the plain language of the EFJA.     The

Court agrees with F&M that La. R.S. 13:4244(A) does not mandate a

stay of the Ohio Judgment in this case.     First, because OMC and

OMR have declared that they are “considering their options for

relief from and/or appeal of the Ohio Default Judgment,” they have

not “prove[d] on contradictory motion that an appeal from the

[Ohio] judgment . . . will be taken.     See La. R.S. § 13:4244(A)

(emphasis added).    In addition, because the judgment debtors have


                                 12
suggested in their summary judgment motion and supporting papers

that they plan to file a motion for relief from judgment pursuant

to Ohio Rule of Civil Procedure 60(B), they have not “proved . .

. that an appeal from the foreign judgment . . . will be taken.”

See    id.      (emphasis    added).       In    other    words,    the   defendants’

assertion that a motion for relief from judgment constitutes an

“appeal” within the meaning of the EFJA contradicts the plain

language of La. R.S. § 13:4244(A). The Court finds further support

for this position in the text of Ohio Rule of Civil Procedure 60(B)

itself, which provides that “[a] motion under this subdivision (B)

does      not    affect   the    finality       of   a   judgment   or    suspend    its

operation.” (emphasis added).

                                           ii.

          The   defendants      also   request       a   stay   under     La.   R.S.   §

13:4244(B), which requires a Louisiana court to stay enforcement

of    a    foreign    judgment     “[i]f    the      judgment    debtor     proves     on

contradictory motion any ground upon which the execution of a

judgment of a court of this state would be stayed.”                             In this

regard, OMC and OMR contend that: (1) the Ohio court lacked subject

matter jurisdiction to award damages arising out of the Derrick

Purchase Agreement; and (2) the Ohio Judgment is unenforceable

because its execution would unjustly enrich F&M at their expense.

          Louisiana jurisprudence has recognized several circumstances

under which a court may decline to enforce a foreign judgment:

                                            13
       The substantive defenses available in an action to
       enforce a foreign judgment include a lack of personal or
       subject matter jurisdiction of the rendering court,
       extrinsic fraud in the procurement of the judgment,
       satisfaction, lack of due process, or other grounds that
       make a judgment invalid or unenforceable. However, the
       nature, amount, or other merits of the judgment
       may not be relitigated in the state in which enforcement
       is sought.

WellTech, Inc. v. Abadie, 95-620 (La. App. 5 Cir. 1/17/96); 666

So. 2d 1234, 1236 (citing State of Ohio v. Kline, 587 So. 2d 766,

770 (La. App. 2 Cir. 1991) (emphasis added).

                                   a.

       The defendants first contend that the Ohio court lacked

subject matter jurisdiction to render a judgment regarding damages

arising out of the Derrick Purchase Agreement because that contract

contains a mandatory forum selection clause. This Court must apply

Ohio law to determine whether the Ohio court had subject matter

jurisdiction over the dispute at issue.       See Winston v. Millaud,

2005-0338 (La. App. 4 Cir. 4/12/06); 930 So. 2d 144, 150-51 (La.

App. 4 Cir. 2006) (citing Holden v. Holden, 374 So. 2d 749, 751

(La. 1979); Cantwell Machinery v. Ballard Agency, Inc., 583 So. 2d

73 (La. App. 2 Cir. 1991)) (“In determining whether a foreign court

had subject matter . . . jurisdiction, the law of the forum state

that rendered the judgment is the applicable law for resolution of

this issue.”).       Moreover, the Court begins with the presumption

that    the   Ohio     court   properly   exercised   subject   matter

jurisdiction.    See Holiday Hospitality Franchising, Inc. v. Grant,

                                   14
30,035 (La. App. 2 Cir. 05/08/02); 817 So. 2d 449, 452 (“There is

a presumption the judgment of the sister state is valid and the

burden of showing the judgment is invalid for lack of jurisdiction

rests with the party attacking the judgment.”).

     Under Ohio law, “[w]here a forum selection clause states

‘mandatory or obligatory language,’ it is a mandatory clause that

limits litigation to the designated venue.”        Id. at ¶ 16 (quoting

Patel v. Patel, 2007-Ohio-5963, at ¶ 13).              Ohio jurisprudence

further instructs that “a forum selection clause in a commercial

contract should control, absent a strong showing that it should be

set aside.”   Renacci v. Evans, 2009-Ohio-5154, at ¶ 13 (quoting

Kennecorp Mortg. Brokers v. Country Club Convalescent Hosp., 610

N.E.2d 987, 989 (Ohio 1993)).

     The   judgment   debtors   contend   that   the    Derrick   Purchase

Agreement contains a choice of law provision and a forum selection

clause, which together, confer “exclusive jurisdiction over any

disputes arising out of the contract in the United States District

Court for the Eastern District of Louisiana, or, alternatively,

the courts of the State of Louisiana.”           Accordingly, the Court

looks to the relevant provisions of the Derrick Purchase Agreement,

which provide:

     5) This Agreement shall be deemed to be made under and
     shall be construed in accordance with the laws of the
     State   of  Ohio   [Louisiana]  without  reference  to
     principles of conflict of laws.
                               . . .

                                  15
      10) The parties hereto agree (a) that any suit, action,
      or proceeding brought to enforce an arbitration award
      rendered pursuant to the provisions of this Agreement
      hereof pertaining to this Agreement shall be instituted
      in the Courts of the State of Ohio [Louisiana] or the
      United States District Court for the Southern [Eastern]
      District of Ohio [Louisiana], Western Division, and (b)
      irrevocably and unconditionally submit and consent to
      the jurisdiction and venue of any such court for such
      purpose. 2

The   defendants       recognize   that    the   forum   selection      clause

references a “proceeding brought to enforce an arbitration award”

and   concede   that    no   arbitration   award   exists   in   this    case.

However, they contend that, because arbitration is not mentioned

elsewhere in the contract, and the contract contains a Louisiana

choice of law provision, the Agreement “clearly evinces the intent

of the parties to confer exclusive jurisdiction over any dispute

arising out of the contract in the Eastern District of Louisiana

or any Louisiana court, with Louisiana law to apply.” Accordingly,

they submit that the Ohio court lacked subject matter jurisdiction

to adjudicate the contract dispute arising out of the Derrick

Purchase Agreement, such that execution of the Ohio Judgment should

be stayed. 3




2 The Court notes that the text of the Derrick Purchase Agreement
contains handwritten changes that are initialed by neither party.
3 For purposes of completeness, this Court notes that, if the Ohio

court indeed lacked subject matter jurisdiction over the contract
dispute at issue, the Ohio Judgment would not be entitled to full
faith and credit in Louisiana. See WellTech, Inc. v. Abadie, 95-
620 (La. App. 5 Cir. 1/17/96); 666 So. 2d 1234, 1236 (citing State
of Ohio v. Kline, 587 So. 2d 766, 770 (La. App. 2 Cir. 1991).
                                     16
     The   Court   disagrees   with    the   defendants   that   the   forum

selection clause subjects all disputes arising out of the Derrick

Purchase Agreement to the exclusive subject matter jurisdiction of

the Eastern District of Louisiana or Louisiana state courts.

Notably, the plain language contained in the Derrick Purchase

Agreement does no more than: (1) establish Louisiana law as the

substantive law of the agreement, and (2) require a Louisiana forum

for the enforcement of any arbitration award.             Pursuant to Ohio

rules of contract interpretation:

     [C]ommon words appearing in a written instrument are to
     be given their plain and ordinary meaning unless
     manifest absurdity results or unless some other meaning
     is clearly intended from the face or overall contents of
     the instrument.    Furthermore, where the terms in an
     existing contract are clear and unambiguous, [a] court
     cannot in effect create a new contract by finding an
     intent not expressed in the clear language employed by
     the parties.

Alexander v. Buckeye Pipeline Co., 53 Ohio St. 2d 241, 245-46

(1978) (internal citations omitted).         Accordingly, this Court must

apply the plain language of the Derrick Purchase Agreement, as

written, and may not adopt a construction that renders clear and

unambiguous terms in the contract meaningless.         See id.   In urging

this Court to read out the phrase “proceeding brought to enforce

an arbitration award,” the judgment debtors request that this Court

“in effect create a new contract by finding an intent not expressed

in the clear language employed by the parties.”            See id. at 246.

Accordingly, this Court may not accede to their request.

                                      17
       Because the contract dispute before the Ohio court did not

involve the enforcement of an arbitration award, that proceeding

did not trigger the application of the forum selection clause

contained within the Derrick Purchase Agreement. 4              In other words,

the    judgment   debtors      have     not    sustained      their   burden   of

establishing      that   the     Ohio     court     lacked     subject      matter

jurisdiction to adjudicate F&M’s claims arising out of the Derrick

Purchase Agreement.      See Holiday Hospitality Franchising, Inc. v.

Grant, 817 So. 2d at 452.

                                        b.

       Finally, the judgment debtors contend that execution of the

Ohio   Judgment   should    be   stayed       pursuant   to   the   EFJA   because

enforcement would unjustly enrich F&M at their expense.                According

to OMC and OMR, part of the Ohio Judgment allows for “double

recovery” because it mistakenly orders both the return of two

collateral winches and the payment of their value of $100,000.

Specifically, the defendants submit that enforcement of the Ohio

Judgment would require them to: (1) deliver to F&M a Gale Fox

Seashore Winch and an Intercon Winch; and (2) remit payment in the

amount of the alleged value of the Gale Fox Winch and the Intercon


4 In light of this Court’s determination that the forum selection
clause did not apply to the contract dispute before the Ohio state
court, the Court need not address F&M’s alternative ground for
opposing the defendants’ jurisdictional challenge – namely, that
the handwritten changes to the forum selection clause invalidate
the provision.
                                        18
Winch in satisfaction of the alleged damages sustained as a result

of the defendants’ failure to deliver those winches upon F&M’s

demand.

     But, the judgment debtors’ unjust enrichment claim, premised

on a theory of double recovery, does not permit this Court to stay

enforcement of the Ohio Judgment.     As previously noted, Louisiana

jurisprudence has recognized several circumstances under which a

court may decline to enforce a foreign judgment:

     The substantive defenses available in an action to
     enforce a foreign judgment include a lack of personal or
     subject matter jurisdiction of the rendering court,
     extrinsic fraud in the procurement of the judgment,
     satisfaction, lack of due process, or other grounds that
     make a judgment invalid or unenforceable. However, the
     nature, amount, or other merits of the judgment
     may not be relitigated in the state in which enforcement
     is sought.

WellTech, Inc. v. Abadie, 95-620 (La. App. 5 Cir. 1/17/96); 666

So. 2d 1234, 1236 (citing State of Ohio v. Kline, 587 So. 2d 766,

770 (La. App. 2 Cir. 1991) (emphasis added).          Moreover, the

Louisiana Fifth Circuit Court of Appeals has recognized that, where

a Louisiana court is not empowered to provide relief from a foreign

judgment, it is likewise not permitted to stay enforcement of the

foreign judgment on that same ground.      See id. at 1237 (“Abadie

admits that he is not requesting this Court to annul the judgment

of the Texas court.   Such relief would be unavailable in any event,

since a Louisiana court is powerless to nullify a judgment of her

sister state . . . [T]he allegations of fraud or ill practices

                                 19
raised by Abadie, even if true, do not allow, permit, or justify

a stay of the enforcement of the Texas judgment by a Louisiana

court.”).

     In    this   case,   the    judgment   debtors’   unjust   enrichment

defense, based upon a theory of double recovery, implicates “the

nature, amount, or other merits of the [Ohio] judgment.”          See id.

at 1236.    Accordingly, under WellTech, Inc v. Abadie, this Court

may neither consider the merits of their unjust enrichment defense,

nor stay enforcement of the Ohio Judgment to permit them to

litigate such a claim in Ohio state court.             See id.; see also

Barcosh Ltd. v. Dumas, 270 F. App’x 347, 349 (5th Cir. 2008) (per

curiam) (“Here, neither the Louisiana court nor the Middle District

was required (or permitted) to look into the merits of Dumas’s

underlying debt to Barcosh.”).

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiff’s motion for summary judgment, seeking recognition

and enforcement of the Ohio Judgment is hereby GRANTED, and the

defendants’ motion for summary judgment, seeking a stay of such

enforcement, is hereby DENIED.


                                New Orleans, Louisiana, January 9, 2019


                                     ______________________________
                                          MARTIN L. C. FELDMAN
                                      UNITED STATES DISTRICT JUDGE



                                      20
